Title: To George Washington from Jonathan Trumbull, Sr., 9 June 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford 9th June—1777

I am to acknowledge the favor of your’s of the 7th April last enclosing the Pay Abstract of the 10th Regiment of the Connecticut Militia, from Octor to Jany last representing the unreasonable disproportion of Officers was an objection to giving the necessary orders for Payment. Am now to acquaint Your Excellency, that the Regiment was ordered to join the Continental Army in New York in August last, which service they chearfully engaged in and continued to perform, untill the 27th day of Septemr, during which time, by the reason of particular circumstances of the Army, great numbers sickened, and many others on their return home, by which means the Regiment was greatly weakened and distressed—That in the latter end of october the Regiment was again ordered into Service when the Officers esteemed it their duty to attend and the Privates being prevented as above, the number which arrived at the place of Rendezvous being small, rendered the Party at that Post too weak to discharge the supernumerary Officers, as they consented to go on all Foraging and scouting Parties as privates, to promote the Public Service, and would add strength, in case of an attack—As the

Privates in the Regiment, by reason of sickness, most probably occasioned by their late Service, were prevented from marching, take leave to suggest, whether it be not reasonable the States should pay the Officers according to the rank they held by their Military Commissions, who cannot be considered as responsible for the Sickness, or Inability of the Soldiers to perform their Duty—Must therefore request, that you will be pleased to give the necessary orders accordingly. I am Sir with the highest Esteem & Regard Your most obedient most humble Servant.
